Citation Nr: 1130954	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  08-01 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for a right eye disorder (chorioretinitis with ambylopia).

2.  Entitlement to service connection for a right eye disorder (chorioretinitis with ambylopia).

3.  Entitlement to service connection for a dental disorder, claimed to be a residual of a jawbone fracture (so dental trauma) and involving loss of a tooth or teeth.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In this decision, the Board is reopening the claim for service connection for a right eye disorder on the basis of new and material evidence.  Since, however, this claim requires further development before being readjudicated on its underlying merits, the Board is then remanding this claim and the claim for a dental disorder to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  An unappealed July 1974 rating decision previously considered and denied the Veteran's claim for service connection for a right eye disorder, diagnosed as chorioretinitis with ambylopia, because this disorder was noted during his military entrance examination as a pre-existing condition, and since it had not been aggravated (i.e., permanently worsened) during or by his military service beyond its natural progression.

2.  Some of the additional evidence since received, however, is not cumulative or redundant of the evidence already considered in that prior decision and relates to an unestablished fact needed to substantiate this claim.  


CONCLUSIONS OF LAW

1.  The July 1974 rating decision denying service connection for a right eye disorder is final and binding on the Veteran based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2010).  

2.  But new and material evidence has been received since that decision to reopen this claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Here, though, since the Board is reopening the claim for a right eye disorder on the basis of new and material evidence, the Board need not determine whether there has been compliance with these notice and duty to assist provisions insofar as apprising the Veteran of the specific reasons for the prior denial of this claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); VA Gen. Cons. Memo., para. 2, 3 (June 14, 2006).  Moreover, the Board will be in a better position to determine whether there has been compliance with the remaining duty to notify and assist provisions of the VCAA once the additional remand development of both claims is completed.  So a determination concerning that is being temporarily deferred.


II.  Whether there is New and Material Evidence to Reopen the Claim for Service Connection for a Right Eye Disorder

The RO originally considered and denied this claim in a July 1974 rating decision.  That same month, the RO sent the Veteran a letter notifying him of that decision and apprising him of his procedural and appellate rights in the event he elected to appeal.  He did not appeal, however, so that decision became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103.

The Veteran filed a petition to reopen this claim in August 2006.  Therefore, the amended regulations with respect to new and material evidence are for application.  See 66 Fed. Reg. at 45,620, indicating to apply the revised version of 38 C.F.R. § 3.156 to petitions to reopen filed on or after August 29, 2001.  

The January 2007 RO decision at issue in this appeal denied the petition to reopen this claim - concluding there was no new and material evidence.  Regardless, so, too, must the Board make this threshold preliminary determination, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate the claim on its underlying merits, i.e., on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen previously and finally denied claims); and VAOPGCPREC 05-92 (March 4, 1992).  See also Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant as further consideration of the claim is neither required nor permitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

When determining whether a claim should be reopened, the Board performs a 
two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of all the evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis to determine whether a claim should be reopened and readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly presented evidence need not be probative of all the elements required to award the claim, but it must be probative as to each element that was a specified basis for the last disallowance.  Id., at 284.

In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This presumption only applies when making a determination as to whether the evidence is new and material.  It does not apply when making a determination as to the ultimate credibility and weight of the evidence as it relates to the merits of the claim.  Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits.  See, too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

In the recent case of Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

In the prior July 1974 rating decision, the RO denied the claim because there was no evidence the Veteran's right eye disorder, which preexisted his military service as a result of childhood trauma, had been aggravated during or by his service, meaning made chronically worse beyond the condition's natural progression.  If, as here, a pre-existing condition is noted upon entry into service, the Veteran cannot bring a claim for service connection for that condition, but he may bring a claim for service-connected aggravation of that condition.  In that case, § 1153 applies and the burden falls on him, not VA, to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Because of this prior finding and reason for previously denying this claim, new and material evidence must at least suggest the Veteran's pre-existing right eye disability was aggravated by his military service.  See id.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  See also Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred [or, here, aggravated] in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Since that July 1974 decision initially considering and denying this claim, the Veteran has submitted a significant amount of additional evidence in support of this claim.  His VA treatment records from July 1971, August 1972, August 1982, June 1995 to February 1998, and from January 2002 to August 2006, show continued complaints of and treatment for the right eye disorder, diagnosed as chorioretinitis with ambylopia, including an additional diagnosis of glaucoma in the right eye in 1984.  He also has provided private treatment records from Dr. J.J., dated from October 2004 to December 2007, and a May 2010 letter indicating the Veteran is 100-percent blind in his right eye.  A January 2008 statement from Dr. S.S., the physician who treated the Veteran when he initially injured this eye (so apparently right after the childhood trauma), stated that it is not uncommon for injuries such as the one the Veteran sustained in 1966 to later develop into glaucoma.

Additionally, the Veteran provided medical treatise evidence pertaining to glaucoma and its medical definition and symptoms.  He also submitted lay statements from a friend, his brother, and his mother, dated in December 2007, and a statement from a fellow soldier and childhood friend, dated in June 2008.  All of these statements support the Veteran's contention that he was hit in his right eye with a baseball in 1966 (so some 3 years before he began serving on active duty in the military in 1969), which resulted in pain and sensitivity in this eye, but which has increased since his military service.  These statements also indicate he complained of pain and irritation daily prior to, during, and since his military service.

So unlike when the RO initially considered and denied this claim in July 1974, there is now competent evidence confirming the Veteran has an additional diagnosis of glaucoma of his right eye as well as records concerning his evaluation and treatment for his right eye disorder (variously diagnosed) since the initial trauma in 1966.  Importantly, however, Dr. S.S.'s January 2008 letter provides some indication as to the etiology of the Veteran's now diagnosed glaucoma.  

And although this letter acknowledges the glaucoma is rather typical of the type of injury the Veteran sustained to his right eye prior to service, so does not intimate the glaucoma is necessarily the direct result of his service, this letter when considered with the other evidence submitted since the RO's initial July 1974 decision at least raises the possibility that there is now additional eye disability that he perhaps would not have had if not for chronic aggravation of his pre-existing disability during or as the result of his military service.  As explained, the credibility of this additional evidence is presumed - albeit for the limited purpose of determining whether this evidence is new and material.  See Justus, 3 Vet. App. at 513.  And as the Court also explained in Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010) and Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), new evidence is sufficient reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of the disability at issue, even where this additional evidence is not enough to convince the Board to grant the claim.

This finding of new and material evidence does not mean this claim ultimately will be granted, only that it is deserving of further consideration on its underlying merits.  So to this extent, and this extent only, the appeal is being granted subject to the further development of this claim on remand.


ORDER

As there is new and material evidence, the petition to reopen the claim for service connection for a right eye disorder is granted, subject to the further development of this claim on remand.



REMAND

Before addressing the claims for service connection for a right eye disorder and a dental disorder on their underlying merits, the Board finds that additional development of the evidence is required.

VA must provide a Veteran an examination for a medical nexus opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination is required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Right Eye Disorder

Concerning this claim, the Veteran acknowledges sustaining trauma to this eye in 1966, so before beginning his military service, but he believes his military service nonetheless aggravated this pre-existing disability - meaning, as mentioned, made it chronically (i.e., permanently) worse beyond the condition's natural progression because he was unable to wear protective, dark sunglasses during his service, eventually resulting in the glaucoma.  

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the disease or injury existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Here, as the Veteran was noted to have sustained prior trauma to his right eye and had decreased visual acuity (20/100) in this same eye when entering service, there is no questioning he had a pre-existing disability.  So to warrant the granting of service connection, he therefore has to show a chronic worsening of this 
pre-existing disability during or as a result of his service beyond the condition's natural progression.  See again Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  See also 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

The disorders affecting this eye include chorioretinitis with amblyopia and glaucoma.  Amblyopia, however, is a type of refractive error and therefore not a disease or injury within the meaning of applicable legislation for VA compensation purposes, so generally not service connectable as a matter of express VA regulation.  38 C.F.R. §§ 3.303(c), 4.9.  The only possible exception is if there is evidence of additional disability due to aggravation during service of the disease, but not defect, by superimposed disease or injury.  VAOPGCPREC 82-90 (July 18, 1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985)).  See also VAOPGCPREC 67-90; VAOPGCPREC 11-99; Quirin v. Shinseki, 22 Vet. App. 390 (2009); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); and Winn v. Brown, 8 Vet. App. 510, 516 (1996).

In VAOPGCPREC 82-90, the General Counsel held that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin, and indicated that support for this position could be found in VA regulations themselves, noting that sickle cell anemia, although a familial disease, was included for rating purposes in the Schedule for Rating Disabilities.

During the many years since his separation from service in June 1971, the Veteran's VA and private treatment records document complaints of and treatment for chorioretinitis with ambylopia, and the additional diagnosis of glaucoma in 1984.  He also has provided private treatment records from Dr. J.J., dated from October 2004 to December 2007, and a January 2008 statement from Dr. S.S., the physician who treated him when he initially injured his eye prior to service.  Dr. J.J. elaborated in a May 2010 statement that the now diagnosed glaucoma is consistent with this type of prior injury and that the Veteran has a permanent 
100-percent blindness in this eye as a consequence.

There are no medical nexus opinions in the file, however, concerning whether the Veteran's military service had any role in the progression of the glaucoma and eventual blindness in this eye as the Veteran is alleging.  That at is to say, there is no medical nexus opinion addressing this determinative issue of causation, so this medical comment is needed before deciding the underlying merits of this claim.

Dental Disorder

As an initial matter, the record reflects that the RO sent the Veteran a VCAA notice letter in August 2006.  But while this letter informed him of the various aspects of the VCAA concerning a non-dental claim, it was not subject-matter specific and tailored to a claim, instead, that is specifically for a dental disorder.  And there are certain nuances specific to dental-related claims, both in terms of establishing underlying entitlement to service connection - which the Veterans Benefits Administration (VBA), i.e., RO determines, and on extension from that entitlement to outpatient dental treatment - which the Veterans Health Administration (VHA), i.e., the VA Medical Center (VAMC) determines.  See 38 U.S.C.A. § 1712 and 38 C.F.R. §§ 3.381, 17.161.  So more claim-specific notice is needed before deciding this claim.

The Veteran contends that his current dental problems are the result of fracturing his jawbone during service in a motor vehicle accident while stationed in Germany in 1970 and losing a tooth or teeth as a consequence.

A July 1971 VA treatment record, so from the month following his separation from service, specifically notes that tooth #23 was lost in automobile accident while he was stationed in Germany.  So there is confirmation he sustained dental trauma during his service in the manner alleged.

Records in the file also show the Veteran has been receiving dental treatment from his private dentist, Dr. N.J.C., since May 1984.  He has complained to his VA treating physicians, as well, of pain in his gums.  As examples of this, VA treatment records in the file dated from October 2005 to August 2006 show complaints of pain and numbness in his gums daily.  A January 2008 statement from Dr. N.J.C., his private dentist, attached invoices of prior dental work from May 1984 through December 2007, as proof the extensive dental work the Veteran has needed and undergone.

None of this evidence, however, indicates whether any or all of his dental-related issues he is experiencing or has in the past are the result of the trauma in the motor vehicle accident during service versus other factors.  And this determination is critical because VA outpatient dental treatment is granted to those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  The significance of establishing eligibility under Class II(a) is there is no time limitation for making application for such treatment and the Veteran will be eligible to receive what amounts to perpetual VA dental care, not just on a one-time completion basis.  And under the holding in Mays v. Brown, 5 Vet. App. 302, 306 (1993), a claim for service connection for a dental condition is also considered a claim for VA outpatient dental treatment for that condition, so both warrant consideration.

A dental opinion therefore is needed to assist in making this necessary determination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).


Accordingly, the claims are REMANDED for the following additional development and consideration:

1.  Send the Veteran additional VCAA notice that is more tailored to his specific claim for a dental disorder as a residual of trauma during his military service, including that contains citation to the statutes and regulations governing these types of claims.  See 38 U.S.C.A. § 1712 and 38 C.F.R. §§ 3.381, 17.161.

2.  Also ask him whether he has received any additional evaluation or treatment for either his right eye disorder or dental disorder since August 2006, either from VA or elsewhere (privately, etc.).  If he has, and the records are not already in the file, attempt to obtain these additional records.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c) and (e).

3.  Then schedule appropriate VA compensation examinations (eye and dental) for medical nexus opinions concerning the etiology of his claimed disabilities and their potential relationship to his military service.  

(a) For the right eye disorder, the examiner should specify all current diagnoses and indicate the likelihood (very likely, as likely as not, or unlikely) that any of this current eye disability is the result of aggravation of the Veteran's pre-existing eye disorder during or as a result of his military service beyond the condition's natural progression, 

recognizing that he sustained the initial injury to this eye in 1966 when hit in this eye with a baseball, so before beginning his military service.
     
This claim is predicated on the notion that not being permitted to wear dark-tinted glasses (sunglasses) while in service hastened the eventual development of the glaucoma in this eye.  Hence, opinion is needed concerning whether his service exacerbated the rate of progression of the later diagnosed glaucoma beyond what would have been expected had he never served in the military.

And, if at all possible, the examiner should try and provide some definitive comment on this determinative issue.  If he or she cannot without resorting to mere speculation, he or she must provide some explanation as to why this requested comment is not possible or feasible and whether consideration of additional information, evidence or procurable data, if obtained, would allow for more definitive comment.

(b) For the dental disorder, after specifying all current diagnoses, opinion is needed concerning the likelihood (very likely, as likely as not, or unlikely) that any of the current diagnoses are the result of the dental trauma the Veteran sustained during his military service when he reportedly fractured his jaw bone in the motor vehicle accident in 1970 while stationed in Germany and lost tooth #23 as a consequence.


For both requested examinations, the term "as likely as not" means at least 50% probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiners must discuss the rationale of their opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

To this end, the claims file, including a complete copy of this remand, must be made available to the examiners for their review of the Veteran's pertinent medical and other history.

The Veteran is hereby advised that failure to report for these scheduled VA examinations, without good cause, may have adverse consequences on these pending claims for service connection.  38 C.F.R. § 3.655.

4.  Then readjudicate these claims for service connection in light of all additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


